The CouRT (nem. con.) said, that according to the practice in this court, and of other courts of criminal jurisdiction, for the purpose of preserving order and regularity, a certain place in court is assigned in which persons are to be placed by the marshal, to be arraigned. The record states that he is brought to the bar in the custody of the marshal, and the Court think proper to adhere to the practice.
The prisoner then went into the prisoner’s box. The Court told him that if he acknowledged himself to be the person indicted, he need not hold up his hand. He was then arraigned, and pleaded not guilty.